Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-2-2005

Landes v. Tartaglione
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4421




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Landes v. Tartaglione" (2005). 2005 Decisions. Paper 277.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/277


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                           NO. 04-4421 & 04-4439
                            ________________

                             LYNN E. LANDES,

                                                Appellant

                                     V.

    MARGARET TARTAGLIONE, in her official capacity as chair of the city
 Commissioners of Philadelphia; PEDRO A. CORTES, in his official capacity as
Secretary of the Commonwealth of Pennsylvania; *ALBERTO GONZALES, in his
           official capacity as the Attorney General of the United States

                                      (*Amended per Clerk’s Order of 3/1/05)
                 ____________________________________

                 On Appeal From the United States District Court
                      For the Eastern District of Philadelphia
                  (D.C. Civil Nos. 04-cv-03164 & 04-cv-03163)
     District Judges: Honorable Bruce Kauffman and Thomas N. O’Neill, Jr.
                 _______________________________________


                  Submitted Under Third Circuit LAR 34.1(a)
                              August 5, 2005

           Before: ROTH, McKEE and ALDISERT, Circuit Judges

                          (Filed: November 2, 2005)

                         _______________________

                                OPINION
                         _______________________
PER CURIAM

       Lynne Landes filed two suits in the District Court for the Eastern District of

Pennsylvania against state and federal government officials seeking injunctive and

declaratory relief for alleged violations of Article I § 2 of the United States Constitution,

the First Amendment, the Fourteenth Amendment, the Voting Rights Act of 1965 (42

U.S.C. § 1971 et. seq), and 42 U.S.C. § 1983. The first suit challenged the use of

electronic voting machines, E.D. Pa. Civil No. 04-cv-03163, and the second suit

challenged the use of absentee balloting, E.D. Pa. Civil No. 04-cv-03164. See

Supplemental Appendix (Nos. 04-4421/4439) at 1-18, 48-57. In both cases, the District

Court granted the government officials’ motions to dismiss, finding that Landes lacked

standing to bring suit. Appendix (No. 04-4421) at 3-7; Appendix (No. 04-4439) at 3-8.

The appeal of the voting machine suit is docketed at No. 04-4439, and the absentee ballot

suit is docketed at No. 04-4421. The appeals were consolidated for disposition.

       Our review of the District Court’s dismissal for lack of standing is plenary.

Pennsylvania Psychiatric Soc. v. Green Spring Health Serv., Inc., 280 F.3d 278, 282 (3d

Cir. 2002).

       A person seeking to invoke federal jurisdiction must establish her standing to sue

under Article III § 2 of the Constitution, which limits the courts to hearing actual cases or

controversies. Anjelino v. New York Times, 200 F.3d 73, 87 (3d Cir. 1999). To

establish standing, the party must set forth, inter alia, specific facts indicating an injury in



                                               2
fact that is “concrete and particularized and actual or imminent, not conjectural or

hypothetical.” Storino v. Borough of Point Pleasant Beach, 322 F.3d 293, 296 (3d Cir.

2003); see also Raines v. Byrd, 521 U.S. 811, 818-20 (1997). Viewing the facts alleged

in Landes’ complaints in the light most favorable to her, see Pennsylvania Psychiatric

Soc., 280 F.3d at 283, we agree with the District Court’s conclusion that Landes does not

allege a “concrete and particularized” injury, and thereby lacks standing. Accordingly,

we will affirm.




                                             3